The Supreme Court affirmed the judgment of the Common Pleas on May 11th, 1874, in the following opinion:
Per Curiam.
'The right'of the County officers to require fuel to be furnished to their offices by the County was decided in the case of Lyon vs. Adams, 4 S. & R. 443. C. J. Tilghman held, under the Act of March 27,1790, 2 Smith’s Laws 520, that these officers were not entitled to the expenses which are simply incidental to the office and not to the building. Fuel is not within the meaning of that Act or the Act of April 15, 1834, P. Laws 539, which provides that the Commissioners of the County shall keep and maintain the public buildings in suitable and convenient order .and repair. Fuel is essential to the comfort of the officer, not to the building.
Judgment affirmed. ■